Blackburn, Judge,
concurring specially.
I concur fully with the majority’s opinion in Divisions 2 and 3. Although I concur in the result reached by the majority in Division 1, I write separately to reiterate the three-step process for evaluating a Batson challenge. Teasley does not challenge the racial makeup of the venire.
In order to establish a prima facie case of purposeful discrimination in violation of Batson, a criminal defendant must show that he is a member of a cognizable racial group, that the prosecutor exercised peremptory strikes to exclude jurors on account of their race, and that these facts and any other relevant circumstances raise an inference that the prosecutor used the peremptory strikes to exclude jurors from the venire based upon race. Diggs v. State, 208 Ga. App. 875 (1) (432 SE2d 616) (1993). The burden then shifts to the prosecution to articulate concrete, tangible, race-neutral and neutrally applied reasons for the exercise of the strikes. Ford v. State, 262 Ga. 558 (423 SE2d 245) (1992). The trial court then determines whether or not there has been purposeful discrimination based upon race by the State in the jury selection process. Kelly v. State, 209 Ga. App. 789 (434 SE2d 743) (1993).
In the case sub judice, because the peremptory challenge exercised by the prosecution resulted in the elimination of the only African-American from the venire, a prima facie case of racial discrimina*649tion has been established. See Williams v. State, 195 Ga. App. 648 (394 SE2d 601) (1990). “A weak prima facie case may be rebutted more readily than a strong one.” (Citations and punctuation omitted.) Id. at 649. Considering the stricken juror’s personal relationship with the defendant and the juror’s personal dealings with defense counsel’s firm, the prosecution met its burden in providing sufficient concrete, tangible, and racially-neutral reasons in removing the African-American venireman from the 34-member venire. See Henderson v. State, 257 Ga. 434 (3) (360 SE2d 263) (1987); Williams, supra. Accordingly, the trial court’s ruling on this issue was not clearly erroneous. Id.
Decided August 4, 1994
Reconsideration dismissed September 16, 1994.
Mitchell, Coppedge, Wester, Bisson & Miller, E. Neil Wester III, for appellant.
Jack O. Partain III, District Attorney, Albert H. Tester, Assistant District Attorney, for appellee.